DETAILED ACTION
Response to Amendment
The amendment filed 17 February 2021 has been entered. 
Claims 1, 5 and 10 are amended. 
Claim 11 is new. 
Claims 2, 4, 6, and 9 are cancelled. 
Claims 1, 3, 5, 7-8, 10-11 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2006/0232081) in view of Frayer (US 2017/0144710) and Huth (US 8,967,316).
Regarding Claim 1, Sato teaches a sensor [#100 of Fig 10-14; 0045-48] that has a sensing portion [#130 of Fig 10, 11, 13] that senses periphery information of a vehicle; an exterior member [#10 of Fig 10] having an opening portion [#11 of Fig 10] that exposes the sensing portion [#130 of Fig 10,11], the opening portion being configured so as to allow changes in an angle of the 
 	 Sato does not explicitly teach the cover member not contacting the opening portion of the exterior member …or in a state in which a sensor angle of the sensor can be changed to adjust an optical axis of the sensor. Frayer teaches the cover member [#224 of Fig 3; #104, #108, #112 of Fig 1a-2] not contacting the opening portion of the exterior member [#200, #220c of Fig 3; 0025-27].  Huth teaches a state in which a sensor angle of the sensor can be changed to adjust an optical axis of the sensor [Abstract].
It would have been obvious to modify the sensor of Sato to have a cover which does not contact the opening and to allow the sensor angle can be changed in order to allow a sensor to be able to obtain information from a wider field of view.
Regarding Claim 3, Sato, as modified, also teaches wherein the sensing portion projects out from the opening portion [#130 of Fig 10-13; 0047-48].
Regarding Claims 5 and 7, Sato, as modified, also teaches [Fig 10] wherein peripheral side portions of the opening portion at the exterior member are made to be curved surfaces which are convex toward an exterior [#10 of Fig 10 ] with the opening portion being a center[#11 of Fig 10], and the cover member is formed by curved surfaces [#300 of Fig 10] that run along the peripheral side portions of the opening portion [#130,#310 of Fig 10] covers the peripheral side of the opening[#130, #11a of Fig 10].
Regarding Claims 8 and 10, Sato does not explicitly teach the exterior member is a front grill. Frayer does teach the exterior member is front grille [#112, #116 of Fig 1A, 1B, 1C; 0022]
It would have been obvious to modify the sensor of Sato to install a sensor on a front grill to keep the sensor close to the exterior to minimize interference.
Regarding claim 11, Sato as modified, also teaches the opening portion [#11 of Fig 10] has an opening size such that the gap between the outer edge portion of the sensing portion and the peripheral edge portion of the opening portion [#11a, #120 of Fig 10] allows changes in an angle of the sensing portion[#120, #130 of Fig 10]and the cover member [#300 of Fig 11] covers the gap between the outer edge portion of the sensing portion and the peripheral edge portion of the opening portion [#130, #11a of Fig 10, 11, 13] such that the gap cannot be seen from the exterior when the angle of the sensing portion is changed[#120,#300, #310, #340 of Fig 10-14; 0045-48]. 

Response to Arguments
Applicant's arguments filed 17 February  have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection. Secondary references Frayer and Huth address the amended limitations regarding the cover and the sensor angle. See Paragraph 9 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645